Citation Nr: 1104569	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression, anxiety, and posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the 
bilateral eyes, to include glaucoma, to include as secondary to 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from 
April 1968 to December 1969, to include service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed an acquired psychiatric 
disorder as a result of his active military service, and that he 
has a disorder in the eyes, manifested by vision problems, which 
was either caused or aggravated beyond the natural progression of 
the disease process by service-connected diabetes mellitus.  
These claims require further development before a final decision 
can be made.  

Indeed, there is no indication of any vision or psychiatric 
complaints during service; however, such a finding is consistent 
with the Veteran's allegations.  That is, the Veteran asserts 
that chronic vision and psychiatric disorders manifested after 
service, but are related to service and/or to service-connected 
disabilities.  With regard to his psychiatric status, the Veteran 
asserts exposure to combat trauma, including rocket and small 
arms fire, and that they cause such troubling memories for him, 
that he has difficulties recounting them without feeling stress.  
He asserts that there are additional treatment records from VA 
clinicians that are not of record, and points to an alleged April 
2009 VA clinical report which purports to document "some minimal 
PTSD symptoms" as evidence of a chronic disability.  The Veteran 
states that he was seen in March 2009 for PTSD complaints, and 
that these clinical treatment records are not on file.  The Board 
does note that the Veteran has been assessed as having symptoms 
of anxiety and depression, and that there has been some 
participation in PTSD group therapy in August 2008.  

The Veteran does not have a combat citation such as the Purple 
Heart or Combat Infantryman Badge; however, given a recent 
liberalization in the law with respect to claims for service 
connection for PTSD, the absence of these citations is not 
dispositive of the Veteran's claim.  See 38 C.F.R. § 3.304(f).  
Indeed, the record does reflect that the Veteran was stationed in 
Vietnam during the Vietnam War Era, and that he was awarded the 
Vietnam Service Medal for his active service as a member of the 
Army's Transportation Corps during that conflict.  The Board 
acknowledges that this duty would expose the Veteran to 
occasional small arms fire as he describes, and thus the so-
called "stressor" element is not at issue.  What is at issue, 
however, is the existence of a current psychiatric disability and 
any potential relationship that such a disability could have with 
active military service.  Given that there is a suggestion in the 
record of psychiatric symptoms, as well as evidence of service in 
Vietnam (where exposure to combat stress would be likely), this 
claim must be remanded so that a comprehensive VA examination 
addressing etiology can be afforded.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With regard to the vision claim, the Board notes that the record 
does not, at this time, seem to indicate that the Veteran 
experiences diabetic retinopathy.  That is, private medical 
records, dated in June 2005 and March 2006, have expressed that 
the condition is not present.  There is, however, an indication 
that glaucoma is present, as a June 2005 private 
ophthalmologist's treatment note does mention this diagnosis.  
The Veteran is service-connected for diabetes, and has alleged 
that his vision problems are a consequence of diabetes either via 
a causal or aggravating nexus.  At present, there is no VA 
opinion of record which specifically addresses this contention.  
A VA examination of July 2008, addressing diabetes, did not find 
the Veteran to have an ocular disability at the time of that 
examination.  The private diagnosis of glaucoma was not addressed 
by this examiner, and the focus of the examination was not on the 
eyes.  Given this, additional evidence in the form of a pertinent 
VA examination is necessary to resolve the appeal.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion).  Thus, in order to assure the claim is developed 
thoroughly, the Board is of the opinion that a VA examination 
addressing etiology, by an ophthalmologist, should be afforded 
before the appeal can be resolved.   See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, all 
outstanding VA treatment reports, to include 
VA psychiatric treatment records from March 
and April 2009, should be found and added to 
the record.  The Veteran is advised that he 
may send any psychiatric or eye treatment 
reports which may be in his possession to the 
RO for consideration.  

2.  Following the completion of # 1, the 
Veteran is to be scheduled for comprehensive 
VA ophthalmology and psychiatric examinations 
for the purposes of determining the nature 
and etiology of any eye or mental health 
disorder which may currently be present.  The 
claims file must be made available to 
and pertinent documents therein reviewed 
by the examiners in connection with the 
examinations.  The examiners must 
annotate the examination reports that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the examinations.  Any 
further indicated special tests and 
studies should be conducted.  The 
psychiatric examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any psychiatric disorder 
present, to include, had causal origins in 
active service, to include service in 
Vietnam.  If PTSD is found to be present, the 
examiner should discuss the specific stressor 
or stressors that are the basis for that 
diagnosis.  The eye examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that any eye disease 
found, to include glaucoma, was either caused 
or aggravated beyond the natural progression 
of the disease process by service or by a 
service-connected disorder, including 
diabetes.  A detailed rationale must be 
included with any opinions offered in 
the examination reports.  If it is 
determined that such an opinion cannot be 
provided without resort to speculation, the 
examiners should provide a detailed rationale 
for such a conclusion.  Should the medical 
evidence not support service connection, an 
explanation of the likely causal factors of 
the disorders would be helpful.  

3.  Thereafter, the claims file should be 
reviewed to ensure that all of the foregoing 
requested development has been completed.  

4.  Following the directed development, the 
RO must conduct a de novo review of the 
claims for service connection on the merits.  
Should any claim be denied, issue an 
appropriate supplemental statement of the 
case to the Veteran and his representative.

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by the 
VBA AMC; however, the Veteran is hereby notified that 
failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome 
of his claim, and may result in a denial.  38 C.F.R. 
§ 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


